            Case 1:18-cv-02921-JMF Document 435 Filed 10/29/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,
                                                           18-2921 (JMF)
              Plaintiffs,

      v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

              Defendants.

 -------------------------------------------------------

 NEW YORK IMMIGRATION
 COALITION, et al.,                                        18-5025 (JMF) (Consolidated Case)

              Plaintiffs,

      v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

              Defendants.



           NOTICE OF MOTION FOR LEAVE TO APPEAR AS AMICI CURIAE BY
           NORMAN Y. MINETA, THE SAKAMOTO SISTERS, THE COUNCIL ON
               AMERICAN-ISLAMIC RELATIONS, NEW YORK, INC., AND
             THE FRED T. KOREMATSU CENTER FOR LAW AND EQUALITY

           PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Motion for Leave to Appear as Amici Curiae by Norman Y. Mineta, the Sakamoto sisters,

the Council on American-Islamic Relations, New York, Inc., and the Fred T. Korematsu Center

for Law and Equality, dated October 29, 2018, non-party amici shall move this Court, before the

Honorable Jesse G. Furman, United States District Judge, at the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York, at a date and time to be determined
         Case 1:18-cv-02921-JMF Document 435 Filed 10/29/18 Page 2 of 2



by the Court, for leave to file the attached Proposed Brief of Amici Curiae Norman Y. Mineta,

the Sakamoto sisters, the Council on American-Islamic Relations, New York, Inc., and the Fred

T. Korematsu Center for Law and Equality in Support of Plaintiffs at Trial. Both Plaintiffs and

Defendants consent to the filing of the proposed amici brief.



DATED: October 29, 2018                             Respectfully submitted,

                                                     /s/ Robert H. Pees


Robert S. Chang (pro hac vice)                      Robert H. Pees (SDNY No. RP0393)
Lorraine Bannai (pro hac vice)                      Alice Hsu (SDNY No. AH9093)
Ronald A. Peterson Law Clinic                       Akin Gump Strauss Hauer & Feld LLP
Seattle University School of Law                    One Bryant Park
901 12th Ave.                                       New York, NY 10036
Seattle, WA 98122                                   Telephone: 212-872-1072
Telephone: 206-398-4025                             Facsimile: 212-872-1002
Facsimile: 206-398-4261                             rpees@akingump.com
changro@seattleu.edu                                ahsu@akingump.com
bannail@seattleu.edu
                                                    Geoffrey J. Derrick (SDNY No. GD7137)
Attorneys for Proposed Amici Curiae                 Akin Gump Strauss Hauer & Feld LLP
Norman Y. Mineta, the Sakamoto sisters, and         1333 New Hampshire Avenue, N.W.
the Fred T. Korematsu Center for Law and            Washington, D.C. 20036-1564
Equality                                            Telephone: 202-887-4597
                                                    Facsimile: 202-887-4288
Albert Fox Cahn (SDNY No. AC3482)                   gderrick@akingump.com
Council on American-Islamic Relations,
  New York, Inc.                                    Attorneys for Proposed Amici Curiae
46-01 Twentieth Avenue                              Norman Y. Mineta, the Sakamoto sisters, the
Queens, New York 11105                              Council on American-Islamic Relations, New
Telephone: 646-665-7599                             York, Inc., and the Fred T. Korematsu Center
acahn@cair.com                                      for Law and Equality

Attorney for Proposed Amicus Curiae
Council on American-Islamic Relations,
New York, Inc.




                                                2
          Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,
                                                          18-2921 (JMF)
            Plaintiffs,

     v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

            Defendants.

-------------------------------------------------------

NEW YORK IMMIGRATION
COALITION, et al.,                                        18-5025 (JMF) (Consolidated Case)

            Plaintiffs,

     v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

            Defendants.



  PROPOSED BRIEF OF AMICI CURIAE NORMAN Y. MINETA, THE SAKAMOTO
SISTERS, THE COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW YORK, INC.,
     AND THE FRED T. KOREMATSU CENTER FOR LAW AND EQUALITY
                 IN SUPPORT OF PLAINTIFFS AT TRIAL
       Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 2 of 22



Robert S. Chang (pro hac vice)                Robert H. Pees (SDNY No. RP0393)
Lorraine Bannai (pro hac vice)                Alice Hsu (SDNY No. AH9093)
Ronald A. Peterson Law Clinic                 Akin Gump Strauss Hauer & Feld LLP
Seattle University School of Law              One Bryant Park
901 12th Ave.                                 New York, NY 10036
Seattle, WA 98122                             Telephone: 212-872-1072
Telephone: 206-398-4025                       Facsimile: 212-872-1002
Facsimile: 206-398-4261                       rpees@akingump.com
changro@seattleu.edu                          ahsu@akingump.com
bannail@seattleu.edu
                                              Geoffrey J. Derrick (SDNY No. GD7137)
Attorneys for Proposed Amici Curiae           Akin Gump Strauss Hauer & Feld LLP
Norman Y. Mineta, the Sakamoto sisters, and   1333 New Hampshire Avenue, N.W.
the Fred T. Korematsu Center for Law and      Washington, D.C. 20036-1564
Equality                                      Telephone: 202-887-4597
                                              Facsimile: 202-887-4288
Albert Fox Cahn (SDNY No. AC3482)             gderrick@akingump.com
Council on American-Islamic Relations,
  New York, Inc.                              Attorneys for Proposed Amici Curiae
46-01 Twentieth Avenue                        Norman Y. Mineta, the Sakamoto sisters, the
Queens, New York 11105                        Council on American-Islamic Relations, New
Telephone: 646-665-7599                       York, Inc., and the Fred T. Korematsu Center
acahn@cair.com                                for Law and Equality

Attorney for Proposed Amicus Curiae
Council on American-Islamic Relations,
New York, Inc.
          Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 3 of 22



                                                   TABLE OF CONTENTS

                                                                                                                                     Page

INTERESTS OF AMICI CURIAE ..................................................................................................1

INTRODUCTION AND SUMMARY OF THE ARGUMENT ......................................................3

ARGUMENT ...................................................................................................................................4

          I.         PUBLIC TRUST IN THE CENSUS DERIVES FROM THE FEDERAL
                     GOVERNMENT’S ASSURANCE THAT IT WILL NOT USE THE
                     INFORMATION PERSONS PROVIDE IN A WAY THAT HARMS
                     THEM OR THEIR COMMUNITIES. .....................................................................4

          II.        THE UNITED STATES USED THE DECENNIAL CENSUS AS A TOOL
                     IN FURTHERANCE OF WORLD WAR II JAPANESE AMERICAN
                     INCARCERATION. ................................................................................................7

          III.       THE JAPANESE AMERICAN INCARCERATION CASES ARE
                     POWERFUL REMINDERS OF WHY THIS COURT MUST BE
                     ESPECIALLY VIGILANT IN POLICING WHETHER GOVERNMENT
                     OFFICIALS’ STATED JUSTIFICATIONS FOR THE CITIZENSHIP
                     QUESTION ARE PRETEXT FOR INTENTIONAL DISCRIMINATION. .........10

CONCLUSION ..............................................................................................................................15




                                                                     i
          Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 4 of 22



                                                TABLE OF AUTHORITIES

                                                                                                                                     Page
                                                                CASES

City of Boerne v. Flores, 521 U.S. 507 (1997).............................................................................. 10

City of Richmond v. J.A. Croson Co., 488 U.S. 469 (1989) .......................................................... 10

Hirabayashi v. United States, 320 U.S. 81 (1943) ...................................................................11, 12

Hirabayashi v. United States, 828 F.2d 591 (9th Cir. 1987) ..............................................11, 12, 13

Korematsu v. United States, 323 U.S. 214 (1944) ...................................................................11, 12

Korematsu v. United States, 584 F. Supp. 1406 (N.D. Cal. 1984) .....................................11, 12, 13

Marbury v. Madison, 1 Cranch 137 (1803)................................................................................... 10

Ozawa v. United States, 260 U.S. 178 (1922) ................................................................................. 1

United States v. Carolene Products Co., 304 U.S. 144 (1938) ..................................................... 10

Yasui v. United States, 320 U.S. 115 (1943) ..................................................................................11

Yasui v. United States, 772 F.2d 1496 (9th Cir. 1985)....................................................................11

Zarda v. Altitude Express, Inc., 883 F.3d 100 (2d Cir. 2018) (en banc) ........................................ 10

                                                            STATUTES

13 U.S.C. §§ 8-9 (1940) .................................................................................................................. 7

Second War Powers Act of 1942, Pub. L. No. 77–507, 56 Stat 176 (Mar. 27, 1942) ..................... 6

                                                  OTHER AUTHORITIES

1910 Census Proclamation, U.S. Census Bureau,
  https://tinyurl.com/y88tzaph (last visited July 10, 2018)............................................................ 5

1940 Supplement to the Code of Federal Regulations (1941),
  available at https://tinyurl.com/ya9jywnl ................................................................................. 10

Brief for Plaintiffs-Respondents, In re Dept. of Commerce, et al.,
  No. 18A375 (U.S. Oct. 11, 2018), available at https://tinyurl.com/y79x5axs ......................... 14

Brief of the United States, Korematsu v. United States, No. 22 (U.S. Oct. 5, 1944) .................... 13


                                                                     ii
          Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 5 of 22




FY19 Budget Hearing – Dept. of Commerce Before the H. Comm. on
  Appropriations Subcomm. on Commerce, Justice, Science, and
  Related Agencies, 115th Cong. (Mar. 20, 2018)
  (statement of Wilbur L. Ross, Jr., Sec’y, Dept. of Commerce),
  available at https://tinyurl.com/ycaxh8sg................................................................................. 14

J.L. DeWitt, Final Report: Japanese Evacuation
   from the West Coast, 1942 (June 5, 1943),
   available at https://tinyurl.com/ybxwqwc2 ................................................................................ 8

Jason G. Gauthier, Measuring America: The Decennial Census
  From 1790 to 2000 (2002), available at
  https://www.census.gov/prod/2002pubs/pol02-ma.pdf .............................................................. 4

Jerry N. Hess, Oral History Interview with Tom C. Clark,
  Harry S. Truman Library (Oct. 17, 1972, and Feb. 8, 1973), available at
  http://www.trumanlibrary.org/oralhist/clarktc.htm ..................................................................... 9

Lt. Comm. Kenneth D. Ringle to Chief of Naval Operations,
  Report on Japanese Question (Jan. 26, 1942), in
  File ASW 014.311, RG 107, U.S. National Archives, Washington, D.C. ................................. 13

Margo Anderson, Public Management of Big Data:
 Historical Lessons from the 1940s, Federal History (2015),
 available at https://tinyurl.com/ycnml58o .................................................................................. 8

Proclamation 2385: Sixteenth Decennial Census (Feb. 9, 1940) ................................................ 10

Report of the Commission of Wartime Relocation and
  Internment of Civilians (CWRIC), Personal Justice Denied (1982),
  available at https://tinyurl.com/ycnhbckk .................................................................................. 8

The Census and Politics, N.Y. Times (Aug. 18, 1909),
  https://tinyurl.com/ydhcpl7k ....................................................................................................... 5

U.S. Census Bureau Policy Office, A Monograph of Confidentiality and
  Privacy in the U.S. Census (July 2001),
  available at https://tinyurl.com/yda5rur3 ................................................................................... 7

U.S. Dept. of Commerce, Report on Statistical Disclosure and
  Disclosure-Avoidance Techniques (1978),
  available at https://tinyurl.com/y85zu8sz................................................................................... 5




                                                                  iii
         Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 6 of 22



U.S. Dept. of Justice Office of Pub. Affairs, Confession of Error:
  The Solicitor General’s Mistakes During the Japanese American
  Internment Cases (May 20, 2011), available at https://tinyurl.com/y7bacp2o ........................ 13

Vincent P. Barabba & D.L. Kaplan, U.S. Census Bureau,
  Statistical Techniques to Prevent Disclosure--
  The Right of Privacy vs. the Need to Know (1975) ..................................................................... 5

William Seltzer & Margo Anderson, After Pearl Harbor:
 The Proper Role of Population Data Systems in Time of War (Mar. 28, 2000)
 (unpublished draft), available at http://perma.cc/NJH3-RADN......................................... 7, 8, 9

William Seltzer & Margo Anderson, Census Confidentiality Under
 the Second War Powers Act (1942-1947) (Mar. 12, 2007)
 (unpublished draft), available at https://tinyurl.com/ydxat2sy................................................... 9

William Seltzer & Margo Anderson, Challenges to the Confidentiality
 of U.S. Federal Statistics, 1910-1965, 23 Journal of Official Statistics (2007),
 available at https://tinyurl.com/ycdx7jkc ........................................................................... 4, 5, 6




                                                             iv
       Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 7 of 22




                              INTERESTS OF AMICI CURIAE

       Norman Y. Mineta served as Secretary of Transportation under President George W. Bush,

as Secretary of Commerce under President Clinton, as a member of the U.S. House of

Representatives from 1975 to 1995, and as mayor of San Jose, California, from 1971 to 1975. He

was 10 years old when the federal government removed him and his family from their home and

incarcerated them with thousands of other Japanese Americans first at the Santa Anita racetrack in

Southern California and then at the Heart Mountain camp in Wyoming. Norm’s parents had to

respond as non-citizens to the 1920, 1930, and 1940 Decennial Censuses because the United States

Supreme Court made clear in Ozawa v. United States, 260 U.S. 178 (1922), that his parents —

who emigrated from Japan — were not eligible for naturalized citizenship due to their Japanese

ethnicity. Norm’s parents were, however, able to respond to the 1940 Decennial Census that Norm

— born in San Jose, California in 1931 — was a U.S. citizen. Citizenship, though, did not protect

Norm and tens of thousands of other Japanese Americans from incarceration during World War II.

Even though he was a young boy at the time, Norm clearly recalls being surprised that the federal

government was able to so quickly round up many Japanese Americans from his community on

the day of the bombing of Pearl Harbor and in the weeks that followed. Years later, he learned that

the Census Bureau had provided critical information that facilitated the surveillance of Japanese

American communities, as well as their eventual exclusion and incarceration.

       Sharon Sakamoto, Eileen Yoshiko Sakamoto Okada, and Joy Sakamoto Barker are three

sisters who spent World War II incarcerated at the Minidoka concentration camp in Idaho. Their

parents, Roy and Josephine Sakamoto, were American citizens born and raised in Washington

State. Eileen was five years old and Joy was six months old when the federal government removed

them, their parents, and two brothers from their Seattle home and sent them all to live in a



                                                1
       Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 8 of 22



converted horse stall at the Puyallup Fairgrounds south of Seattle. The federal government then

moved them to Minidoka, where Sharon was born. Like Norm and his family, the Sakamoto family

was unaware that the Census Bureau cooperated with military authorities in identifying where

Japanese Americans lived. Sharon, Eileen, and Joy join as amici because they are deeply

concerned that the proposed citizenship question on the 2020 Decennial Census will cause

immigrants and other persons of color to avoid responding for fear that the information will be

used to harm them, just as the federal government harmed Japanese Americans during World War

II.

       The Council on American-Islamic Relations, New York, Inc., (CAIR-NY) is the New York

State affiliate of the nation’s largest Muslim American civil rights and advocacy organization.

Following the tragic attacks of 9/11, CAIR-NY aided Muslim New Yorkers impacted by the

perceived misuse of census data. Shortly after 9/11, at the request of what is now U.S. Customs

and Border Protection, the Census Bureau provided a list of U.S. cities that had more than 1,000

Arab American residents. Over a year later, it provided a zip-code-level breakdown of Arab

American populations by country of origin. Government officials subsequently insisted that the

Census Bureau disclosed this data to help notify travelers about currency reporting requirements

and to improve airport signage. Muslim Americans, however, viewed these post-9/11 disclosures

as pretextual and infected with animus, which reduced their trust and participation in the 2010

Decennial Census. CAIR-NY joins as amicus out of concern that the inclusion of a citizenship

question in the 2020 Decennial Census will further erode Muslim Americans’ trust and

participation.




                                               2
       Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 9 of 22



       The Fred T. Korematsu Center for Law and Equality is a non-profit organization based at

the Seattle University School of Law. It works to advance justice through research, advocacy, and

education. Inspired by the legacy of Fred Korematsu — who defied military orders during World

War II that resulted in the unlawful incarceration of 120,000 Japanese Americans — the Korematsu

Center works to advance social justice for all. It has a special interest in addressing government

action that harms classes of persons based on race or nationality. 1


                 INTRODUCTION AND SUMMARY OF THE ARGUMENT

       The decennial census depends on self-reporting and can only achieve its goal of

enumeration when the public trusts that the Census Bureau will not misuse information. In

recognition of this need for public trust, every U.S. President since 1910 has issued a decennial

census proclamation that seeks to reassure individuals and their communities that the Census

Bureau will not harm them through the use or misuse of collected information.

       Despite these assurances, there have been several notable breaches of trust during World

War I and World War II, which provide important context for why individuals and communities

are suspicious of the government’s inclusion of a citizenship question on the 2020 Decennial

Census. The most notable breach was the Census Bureau’s 1942 disclosure of data on the

whereabouts of Japanese Americans in order to effectuate their mass removal and incarceration.

The historical record is clear — and, indeed, the Census Bureau now admits — that it provided

the data that powered the machinery of mass removal and incarceration of Japanese Americans.

       The federal judiciary plays a vital role in ensuring that improper reasons such as racial

animus do not infect government decision-making, and that the public has trust and confidence in




       1
           The Korematsu Center does not represent the official views of Seattle University.


                                                  3
        Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 10 of 22



the integrity of the decennial census. Federal courts help maintain that public trust and confidence

when they police animus and enforce the boundaries of the Due Process Clause of the Fifth

Amendment. Amici offer these historical examples of how the Census Bureau breached the public

trust to inform the Court’s decision at trial about whether Commerce Secretary Wilbur J. Ross Jr.’s

stated justification for the citizenship question — to better enforce the Voting Rights Act (“VRA”)

— was pretext for a desire to harm Latinos and immigrants of color. The coram nobis cases in

particular offer the Court a historical guide for how to scrutinize the motivations of executive

branch decision makers. The Court should consider this history when evaluating Plaintiffs’ claims

at trial.


                                            ARGUMENT
I.          PUBLIC TRUST IN THE CENSUS DERIVES FROM THE FEDERAL
            GOVERNMENT’S ASSURANCE THAT IT WILL NOT USE THE INFORMATION
            PERSONS PROVIDE IN A WAY THAT HARMS THEM OR THEIR
            COMMUNITIES.

            The promise of data confidentiality is the primary mechanism by which the modern Census

Bureau seeks to achieve a complete enumeration. It was not always so. As a means of achieving

an accurate enumeration in the 1790 Decennial Census, the federal government posted draft census

data in public places to shame noncompliant persons and levy community pressure on them. See

Jason G. Gauthier, Measuring America: The Decennial Census From 1790 to 2000, at 102 (2002),

available at https://www.census.gov/prod/2002pubs/pol02-ma.pdf.

            By the twentieth century, however, the Census Bureau (created in 1902) had adopted a

conciliatory approach to incentivize public compliance with the decennial census through data

confidentiality. See William Seltzer & Margo Anderson, Challenges to the Confidentiality of U.S.

Federal Statistics, 1910-1965, 23 Journal of Official Statistics 1, 5 (2007), available at

https://tinyurl.com/ycdx7jkc. In addition, President William Howard Taft sought to remove


                                                   4
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 11 of 22



politics from the execution of the census by ordering the Secretary of Commerce and Labor to

promulgate regulations to ensure that “the census shall not be made to serve the political purposes

of any one.”         The Census and Politics, N.Y. Times, at 8 (Aug. 18, 1909),

https://tinyurl.com/ydhcpl7k (quoting President Taft’s letter).      President Taft also issued a

proclamation to assure the public that participation in the census would not lead to harm:

       The sole purpose of the census is to secure general statistical information . . . , and
       replies are required from individuals only to enable the compilation of such general
       statistics. The census has nothing to do with . . . army . . . service . . . , with the
       regulation of immigration, or with the enforcement of any national, State, or local
       law, or ordinance, nor can any person be harmed in any way by furnishing the
       information required. There need not be any fear that any disclosure will be made
       regarding any individual person or his affairs.

1910 Census Proclamation, U.S. Census Bureau, https://tinyurl.com/y88tzaph (last visited July

10, 2018). The sitting U.S. President has delivered an almost identical proclamation for every

decennial census since President Taft. Seltzer & Anderson, Challenges at 5.

       The purpose of these declarations has been to assure the American public that they could

place their trust in the decennial census. Indeed, trust in the census was an avatar for trust in

American civic institutions writ large. See Seltzer & Anderson, Challenges at 29. The presidential

census proclamations align with the Census Bureau’s position that an accurate enumeration of the

American populations demands public trust: there will not be an accurate count if the persons to

be counted distrust the counter. See, e.g., Vincent P. Barabba & D.L. Kaplan, U.S. Census Bureau,

Statistical Techniques to Prevent Disclosure--The Right of Privacy vs. the Need to Know (1975)

(“Should the public’s confidence in the Bureau’s pledge of confidentiality for their census returns

erode, goodwill and cooperation will erode.”), quoted in U.S. Dept. of Commerce, Report on

Statistical Disclosure and Disclosure-Avoidance Techniques, at 32 (1978), available at

https://tinyurl.com/y85zu8sz.




                                                 5
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 12 of 22



       Yet the Census Bureau almost immediately found it difficult to maintain the confidentiality

it promised. In 1917, it disclosed “to courts, draft boards, and the Justice Department” the names

of thousands of draft-age men who failed to register for the Selective Service during World War I.

Seltzer & Anderson, Challenges at 7. In doing so, the Census Bureau’s Director concluded that

“statistical confidentiality should be conditioned and compromised by more apparently pressing

government needs.” Id. This disclosure opened the floodgates: “[O]nce census officials supported

the initial release of information to draft boards in 1917, officials in other agencies, for example in

the Justice Department, asked for further releases.” Id. at 9. “[I]n early 1920, while the

enumerators were in the field, the Justice Department, on behalf of the Department of Labor, asked

if the local enumerators in Toledo, Ohio, could provide information about individuals’ citizenship

from the 1920 Census of Population . . . for use in deportation cases.” Id. at 8.

       After World War I, Census Bureau Directors William Mott Steuart (1921-1933) and

William Lane Austin (1933-1941) viewed regaining public trust through data confidentiality as a

paramount duty. See Seltzer & Anderson, Challenges at 9-10, 16. Yet by 1941, as the United

States faced the prospect of World War II, President Franklin Roosevelt “sought a mechanism to

permit the administrative and intelligence agencies access to individual level information collected

by the U.S. Census Bureau.” Id. at 16. President Roosevelt “involuntarily retired” Director Austin

and nominated a more compliant Director, J.C. Capt. Id. at 17. Director Capt immediately

“authorized the Commerce Secretary to provide officials in other government agencies access to

confidential census data for the national defense program.” Id. Within a year, Congress passed

the Second War Powers Act of 1942, Pub. L. No. 77–507, 56 Stat 176 (Mar. 27, 1942), which

stated “[t]hat notwithstanding any other provision of law, . . . data . . . in the possession of the

Department of Commerce or any bureau or division thereof, may be made available . . . to any




                                                  6
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 13 of 22



branch or agency of the Government . . . for use in connection with the conduct of the war.” Id.

§ 1402. This statute temporarily obviated the existing statutory confidentiality protection for

census data, 13 U.S.C. §§ 8-9 (1940).


II.    THE UNITED STATES USED THE DECENNIAL CENSUS AS A TOOL IN
       FURTHERANCE    OF WORLD    WAR   II  JAPANESE AMERICAN
       INCARCERATION.

       One of the most glaring and heinous examples of how the Census Bureau violated public

trust is the primary role it played in the mass removal and incarceration over 120,000 Japanese

Americans during the spring of 1942.

       “The historical record is clear that senior Census Bureau staff proactively cooperated with

the internment, and that census tabulations were directly implicated[.]” U.S. Census Bureau Policy

Office, A Monograph of Confidentiality and Privacy in the U.S. Census, at 16 (July 2001),

available at https://tinyurl.com/yda5rur3. The Census Bureau now admits to “providing 1940

census data on Japanese Americans” to the War Department, specifically the Western Defense

Command, “for small geographic areas down to the census tract and block level.” Id. at 15.

Scholars refer to this tract and block level information as “mesodata, that is, the use of census

results for very small geographic units.” William Seltzer & Margo Anderson, After Pearl Harbor:

The Proper Role of Population Data Systems in Time of War, at 5 (Mar. 28, 2000) (unpublished

draft), available at http://perma.cc/NJH3-RADN.

       The Census Bureau’s 2001 admission that it provided such data confirmed the Western

Defense Command’s contemporaneous report during the incarceration. U.S. General John L.

DeWitt, Commander of the Western Defense, authored what the government offered as the

military’s official account of the wartime removal and incarceration in 1943. J.L. DeWitt, Final

Report: Japanese Evacuation from the West Coast, 1942 (June 5, 1943), available at



                                                7
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 14 of 22



https://tinyurl.com/ybxwqwc2. The report detailed how the Census Bureau performed a “special

tabulation” of the 1940 Decennial Census data for the Western Defense Command, which “plotted

on maps . . . the total number of Japanese individuals and families . . . for each census tract.” Id.

at 86. Specifically, the census provided “tables” showing “various city blocks where the Japanese

lived and . . . how many were living in each block.” Report of the Commission of Wartime

Relocation and Internment of Civilians (CWRIC), Personal Justice Denied, at 105 n.* (1982),

available at https://tinyurl.com/ycnhbckk.      This information allowed the Western Defense

Command to round-up of Japanese Americans — what General DeWitt referred to as the “logistics

of evacuation” — with swift and surgical precision. DeWitt, Final Report at 356. Indeed, General

DeWitt concluded that the “[t]he most important single source of information prior to the

evacuation was the 1940 Census of Population,” which “became the basis for the general

evacuation and relocation plan.” DeWitt, Final Report at 352; see also id. at 79 (census data was

“[o]f prime importance in shaping the evacuation procedure”).

       Other available history confirms that the Census Bureau’s assistance was central to the

mass removal and incarceration of Japanese Americans. In February 1942, the Census Bureau

deployed the head of its statistical research division, Calvert Dedrick, “to the Western Defense

Command to assist in the implementation of the evacuations.”             Margo Anderson, Public

Management of Big Data: Historical Lessons from the 1940s, Federal History, at 22 (2015),

available at https://tinyurl.com/ycnml58o. Dedrick later testified the Western Defense Command

asked him for “a detailed cross-tabulation for even the most minute areas” such as “cities by

block.” Seltzer & Anderson, After Pearl Harbor at 7. Dedrick agreed and provided the Western

Defense Command unpublished data from the 1940 Decennial Census “‘to find where the citizens

of Japanese descent lived’” and to identify for the Western Defense Command “‘exactly the city




                                                 8
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 15 of 22



blocks where the people of Japanese descent lived.’” Id. at 29-30 (quoting Jerry N. Hess, Oral

History Interview with Tom C. Clark, Harry S. Truman Library, at 58-59 (Oct. 17, 1972, and Feb.

8, 1973), available at https://tinyurl.com/y8j7bkrn).         One member of the Western Defense

Command who worked with Dedrick recalls that the 1940 census data was “amazing” and accurate

“within 1/2 of 1 percent of the actual figures.” Id. at 30.

       The Census Bureau also disclosed information about individual Japanese Americans to

other federal agencies during the incarceration. William Seltzer & Margo Anderson, Census

Confidentiality Under the Second War Powers Act (1942-1947), at 5 (Mar. 12, 2007) (unpublished

draft), available at https://tinyurl.com/ydxat2sy. In 1943 — pursuant to the Second War Powers

Act — the U.S. Treasury Department requested from the Commerce Department “a list of the

Japanese residing in the Metropolitan Area of Washington, D.C., as reported in the 1940 Census,

including information as to addresses[.]” Id. at 16 & Fig. 1. The Commerce Department complied

within seven days by creating a spreadsheet that listed the “name, address, sex, age, marital status,

citizenship status, status in employment, and occupation and industry” of 79 Japanese Americans

in Washington, D.C. Id. at 21-22 & Figures 5a-b. The rapidity of the disclosure demonstrates that

“the Bureau not only provided identifiable micro-data on Japanese Americans to other federal

agencies but also had well-developed procedures to do so expeditiously.” Id. at 24. At the very

least, the 1943 Washington, D.C. disclosure is strong evidence that “lists of Japanese Americans

from the 1940 Census were provided to assist in the mopping up stages of the round-up of Japanese

Americans on the West Coast.” Id. at 40.

       This history lays bare how the United States used the 1940 Decennial Census for the

purpose of rounding-up and incarcerating Japanese Americans. This occurred despite President

Roosevelt’s 1940 proclamation promising that “[t]here need be no fear that any disclosure will be




                                                  9
       Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 16 of 22



made regarding any individual person or his affairs,” and that “[n]o person can be harmed in any

way by furnishing the information required.” Proclamation 2385: Sixteenth Decennial Census

(Feb. 9, 1940), in 1940 Supplement to the Code of Federal Regulations 26-27 (1941), available at

https://tinyurl.com/ya9jywnl. The example of Japanese Americans provides important historical

context for Plaintiffs’ concern that the Census Bureau will use citizenship data for improper

political purposes or in ways that will harm them or their communities.


III.   THE JAPANESE AMERICAN INCARCERATION CASES ARE POWERFUL
       REMINDERS OF WHY THIS COURT MUST BE ESPECIALLY VIGILANT IN
       POLICING    WHETHER      GOVERNMENT     OFFICIALS’   STATED
       JUSTIFICATIONS FOR THE CITIZENSHIP QUESTION ARE PRETEXT FOR
       INTENTIONAL DISCRIMINATION.

       Since the founding, Article III federal courts have served as a counter-majoritarian bulwark

against encroachment on constitutional rights by the coordinate, elected branches of the federal

government. See Marbury v. Madison, 1 Cranch 137, 176 (1803) (“The powers of the legislature

are defined and limited; and that those limits may not be mistaken, or forgotten, the constitution is

written.”). “[O]ne aspect of the judiciary’s role under the Equal Protection Clause is to protect

‘discrete and insular minorities’ from majoritarian prejudice or indifference[.]” City of Richmond

v. J.A. Croson Co., 488 U.S. 469, 495 (1989) (quoting United States v. Carolene Prods. Co., 304

U.S. 144, 153, n.4 (1938)). “[I]t has long been generally accepted that the courts have a special

role to play in defending the liberties enshrined in the Constitution against encroachment even by

the people’s elected representatives.” Zarda v. Altitude Express, Inc., 883 F.3d 100, 164 (2d Cir.

2018) (en banc) (Lohier, J., concurring) (citing City of Boerne v. Flores, 521 U.S. 507, 536 (1997)).

To force disfavored minorities out of the courthouse and into the political headwinds in Congress

would abdicate this Court’s essential role in the constitutional structure that entrusts the Judiciary

with the protection of fundamental rights.



                                                 10
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 17 of 22



       Here, the Court’s critical role is to determine if Commerce Secretary Ross’s stated

justification for the citizenship question — to better enforce the VRA — was pretext for a desire

to harm Latinos and immigrants of color. Amici ask this Court to remember the lessons of the

Japanese American incarceration cases when performing that role, and to ensure that the

government is not allowed to again assert pretextual justifications for actions that violate the Due

Process Clause of the Fifth Amendment. See Hirabayashi v. United States, 320 U.S. 81 (1943),

conviction vacated 828 F.2d 591 (9th Cir. 1987); Yasui v. United States, 320 U.S. 115 (1943),

conviction vacated 772 F.2d 1496, 1498 (9th Cir. 1985); Korematsu v. United States, 323 U.S. 214

(1944), conviction vacated 584 F. Supp. 1406, 1413 (N.D. Cal. 1984). The government argued in

those cases that the wartime incarceration of 120,000 persons of Japanese ancestry — two-thirds

of whom were American citizens — was justified by military necessity because they posed a threat

of espionage and sabotage. The Supreme Court deferred to that judgment by “those branches of

the Government on which the Constitution has placed the responsibility of warmaking,” holding

that “it is not for any court to sit in review of the wisdom of their action or substitute its judgment

for theirs.” Hirabayashi v. United States, 320 U.S. at 93; see also Korematsu v. United States, 323

U.S. at 218 (same).

       Forty years later, coram nobis petitions revealed that the government presented the

Supreme Court a false and pretextual record to support its justification for the mass exclusion of

Japanese Americans. First, the coram nobis cases revealed that General DeWitt’s Final Report

was altered to support the government’s argument before the Supreme Court and to hide the racial

animus that formed the basis for the mass removal. See Hirabayashi v. United States, 828 F.2d at

598. In the Japanese American incarceration cases, the government had consistently argued that

its mass round-up of Japanese Americans was required because there was insufficient time to




                                                  11
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 18 of 22



separate the loyal from the disloyal. See Hirabayashi v. United States, 828 F.2d at 596 (citing

government’s brief); Hirabayashi v. United States, 320 U.S. at 100-01. However, the coram nobis

cases revealed that General DeWitt’s Final Report had actually stated that urgency was not the

basis for his exclusion orders. Hirabayashi v. United States, 828 F.2d at 598. Instead, he stated

that one could never separate the “sheep from the goats,” that is, one could never tell a loyal

Japanese American from a disloyal Japanese American, no matter how much time one had. Id.

When it was discovered that General DeWitt’s Final Report contradicted the government’s

argument before the Supreme Court, the government ordered it revised to align with the argument

it advanced and destroyed the original versions of the report. Id. at 598-99. The Supreme Court

only saw the altered version of General DeWitt’s Final Report and, in Korematsu v. United States,

uncritically accepted the “judgment of the military authorities” that they could not “precisely and

quickly ascertain[]” which Japanese Americans “were disloyal.” 323 U.S. at 218.

       Second, the government failed to disclose to the Supreme Court intelligence reports from

the Federal Bureau of Investigation (“FBI”), the Federal Communications Commission (“FCC”),

and the Office of Naval Intelligence (“ONI”) that refuted the government’s claim of military

necessity. Assistant Attorney General John L. Burling attempted to insert a footnote into the

government’s brief in Korematsu v. United States, stating that General DeWitt’s “recitals” with

respect to “the use of illegal radio transmitters and shore-to-ship signaling by persons of Japanese

ancestry” was “in conflict with information in the possession of the Department of Justice.”

Korematsu v. United States, 584 F. Supp. at 1417 (emphasis and internal citation omitted). His

memorandum to his colleague Herbert Wechsler stated, “General DeWitt’s report makes flat

statements concerning radio transmitters and ship-to-shore signaling which are categorically

denied by the FBI and by the [FCC]. There is no doubt that these statements were intentional




                                                12
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 19 of 22



falsehoods.” Id. at 1424. The footnote as filed, however, did the opposite of what Burling

recommended, “ask[ing] the Court to take judicial notice” of “the justification for the evacuation.”

Brief of the United States at 11 n.2, Korematsu v. United States, No. 22 (U.S. Oct. 5, 1944). By

providing the Supreme Court with an altered version of General DeWitt’s report, the government

engaged in “the suppression of evidence which established . . . the real reason for the exclusion

order”: a desire to harm Japanese Americans on the basis of race and national origin. Hirabayashi

v. United States, 828 F.2d at 604.

       Moreover, the ONI’s Kenneth Ringle wrote a report that there was no basis for mass

incarceration. See generally Lt. Comm. Kenneth D. Ringle to Chief of Naval Operations, Report

on Japanese Question (Jan. 26, 1942), in File ASW 014.311, RG 107, U.S. National Archives,

Washington, D.C. (“Ringle report”). Justice Department lawyer Edward Ennis urged the Solicitor

General to disclose the Ringle report to the Court, but “[n]otwithstanding [his] plea, the . . . brief

in Hirabayashi made no mention of Ringle’s analysis.” Hirabayashi v. United States, 828 F.2d at

602 n.11. The Solicitor General finally confessed error for its conduct in 2011. U.S. Dept. of

Justice Office of Pub. Affairs, Confession of Error: The Solicitor General’s Mistakes During the

Japanese American Internment Cases (May 20, 2011), available at https://tinyurl.com/y7bacp2o.

       The Japanese American incarceration cases remind this Court of its duty to ensure that the

government’s stated reasons for its actions do not serve as a mask for invidious discrimination.

Secretary Ross’s shifting explanations for the citizenship question suggest that his stated reason

— to better enforce the VRA — may similarly be pretext. His decisional memo stated that his

directive to the Census Bureau to add a citizenship question to the census was solely in response

to a request from the Department of Justice for more granular citizenship data so that it could better

enforce the VRA. See AR 1320. He testified to Congress that he was “responding solely to the




                                                 13
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 20 of 22



Department of Justice’s Request” and had not spoken with “anyone in the White House” about the

citizenship question. See FY19 Budget Hearing – Dept. of Commerce Before the H. Comm. on

Appropriations Subcomm. on Commerce, Justice, Science, and Related Agencies, 115th Cong.

(Mar. 20, 2018) (statement of Wilbur L. Ross, Jr., Sec’y, Dept. of Commerce), available at

https://tinyurl.com/ycaxh8sg. The government’s initial interrogatory responses in this case —

which it represented in open court were based on conversations with Secretary Ross himself, see

Tr. 2018-09-16 at 16 [Dkt. 366] — likewise averred that it “cannot confirm that [Secretary Ross]

spoke to Steve Bannon regarding the Citizenship Question.” Brief for Plaintiffs-Respondents at

Supp. App. 22A, In re Dept. of Commerce, et al., No. 18A375 (U.S. Oct. 11, 2018), available at

https://tinyurl.com/y79x5axs. Yet now the government contends, in “second supplemental”

interrogatory responses filed on the eve of trial, that “Secretary Ross recalls that Steve Bannon

called Secretary Ross in the Spring of 2017 to ask Secretary Ross” to discuss the citizenship

question with Kris Kobach. Id. at Supp. App. 27A.

       This striking about-face compels the Court to probe the government’s VRA justification

for adding the citizenship question. The Court should remember the history of the government’s

conduct in the Japanese American incarceration cases when it evaluates whether Secretary Ross’s

decision to add a citizenship question to the census was motivated by a desire to harm Latinos and

immigrants of color in violation of the Due Process Clause of the Fifth Amendment.




                                               14
         Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 21 of 22



                                         CONCLUSION

         The public’s trust that data provided for the 2020 Decennial Census will remain

confidential is vital to its integrity. The historical misuse of confidential data during World War I

and World War II provides important context for why communities of color are suspicious of the

inclusion of a citizenship question on the 2020 Decennial Census. That history, revealed over time

and in the coram nobis cases, highlights the necessity of this Court’s scrutiny to determine whether

Secretary Ross’s stated reasons for his decision to add a citizenship question to the 2020 Decennial

Census are pretext. The Court should consider this history when evaluating Plaintiffs’ claims at

trial.



                            [SIGNATURE BLOCK ON NEXT PAGE]




                                                 15
      Case 1:18-cv-02921-JMF Document 435-1 Filed 10/29/18 Page 22 of 22



DATED: October 29, 2018                        Respectfully submitted,

                                                   /s/ Robert H. Pees


Robert S. Chang (pro hac vice)                 Robert H. Pees (SDNY No. RP0393)
Lorraine Bannai (pro hac vice)                 Alice Hsu (SDNY No. AH9093)
Ronald A. Peterson Law Clinic                  Akin Gump Strauss Hauer & Feld LLP
Seattle University School of Law               One Bryant Park
901 12th Ave.                                  New York, NY 10036
Seattle, WA 98122                              Telephone: 212-872-1072
Telephone: 206-398-4025                        Facsimile: 212-872-1002
Facsimile: 206-398-4261                        rpees@akingump.com
changro@seattleu.edu                           ahsu@akingump.com
bannail@seattleu.edu
                                               Geoffrey J. Derrick (SDNY No. GD7137)
Attorneys for Proposed Amici Curiae            Akin Gump Strauss Hauer & Feld LLP
Norman Y. Mineta, the Sakamoto sisters, and    1333 New Hampshire Avenue, N.W.
the Fred T. Korematsu Center for Law and       Washington, D.C. 20036-1564
Equality                                       Telephone: 202-887-4597
                                               Facsimile: 202-887-4288
Albert Fox Cahn (SDNY No. AC3482)              gderrick@akingump.com
Council on American-Islamic Relations,
  New York, Inc.                               Attorneys for Proposed Amici Curiae
46-01 Twentieth Avenue                         Norman Y. Mineta, the Sakamoto sisters, the
Queens, New York 11105                         Council on American-Islamic Relations, New
Telephone: 646-665-7599                        York, Inc., and the Fred T. Korematsu Center
acahn@cair.com                                 for Law and Equality

Attorney for Proposed Amicus Curiae
Council on American-Islamic Relations,
New York, Inc.




                                              16
        Case 1:18-cv-02921-JMF Document 435-2 Filed 10/29/18 Page 1 of 1




                                CERTIFICATE OF SERVICE

       I, Robert H. Pees, declare under penalty of perjury that on October 29, 2018, I caused the

foregoing documents to be electronically filed with the Court’s CM/ECF Filing System, which

will send a Notice of Electronic Filing to all parties of record who are registered with CM/ECF.



                                                  Respectfully submitted,

                                                   /s/ Robert H. Pees


Robert S. Chang (pro hac vice)                    Robert H. Pees (SDNY No. RP0393)
Lorraine Bannai (pro hac vice)                    Alice Hsu (SDNY No. AH9093)
Ronald A. Peterson Law Clinic                     Akin Gump Strauss Hauer & Feld LLP
Seattle University School of Law                  One Bryant Park
901 12th Ave.                                     New York, NY 10036
Seattle, WA 98122                                 Telephone: 212-872-1072
Telephone: 206-398-4025                           Facsimile: 212-872-1002
Facsimile: 206-398-4261                           rpees@akingump.com
changro@seattleu.edu                              ahsu@akingump.com
bannail@seattleu.edu
                                                  Geoffrey J. Derrick (SDNY No. GD7137)
Attorneys for Proposed Amici Curiae               Akin Gump Strauss Hauer & Feld LLP
Norman Y. Mineta, the Sakamoto sisters, and       1333 New Hampshire Avenue, N.W.
the Fred T. Korematsu Center for Law and          Washington, D.C. 20036-1564
Equality                                          Telephone: 202-887-4597
                                                  Facsimile: 202-887-4288
Albert Fox Cahn (SDNY No. AC3482)                 gderrick@akingump.com
Council on American-Islamic Relations,
  New York, Inc.                                  Attorneys for Proposed Amici Curiae
46-01 Twentieth Avenue                            Norman Y. Mineta, the Sakamoto sisters, the
Queens, New York 11105                            Council on American-Islamic Relations, New
Telephone: 646-665-7599                           York, Inc., and the Fred T. Korematsu Center
acahn@cair.com                                    for Law and Equality

Attorney for Proposed Amicus Curiae
Council on American-Islamic Relations,
New York, Inc.
